 



Exhibit 10.15(a)

 

Maximum Amount Personal Joint Responsibility Guarantee

NO. BZ161215000025

 

To: Bank of Jiangsu, Shenzhen Sub-branch

 

To ensure the performance of Creditor’s right, the guarantor agrees to provide
joint responsibility and promises as follows: “Maximum Amount Comprehensive
Credit Line Contract” signed by bank and debtor Springpower Technology
(Shenzhen) Co., Ltd, and the contract number is “SX161215000332”

 

Article 1 The Guaranteed Debt

 

The guaranteed debt means all the debt under the master contract.

 

The master contract includes the main contract and other signed contract under
the master contract.

 

Article 2 Guarantee Covers

 

The guarantee coverage from 4th Nov, 2015 to 3rd Nov, 2016: the principal and
interest (including punitive interest and compound interest) of all loans
(credit) outstanding between debtor and Creditor according to the master
contract, the punitive sum that debtor should pay to Creditor; compensation and
other expenses Creditor charges for realizing its creditor’s rights (including
but not limited legal fees, arbitration fees, property preservation fees,
execution fees, valuation fees, auction fees, attorneys’ fees, travelling fees,
etc.).

 

Article 3 Guaranty Method

 

Guarantor voluntarily provides the joint liability guarantee, when debtor does
not perform its obligations related to the debt according to the master
contract, no matter what other guarantee Creditor has for ensuring the
creditor’s rights under the master contract (including but not limited to
guarantees, mortgages, pledges, etc.), Creditor has the right to ask guarantor
to take guarantee responsibilities within guarantee coverage.

 

Article 4 Maximum Amount of the Guaranty

 

The maximum amount which the guarantee assumed hereunder is at most no more than
RMB 15 million only. The maximum amount of guaranty hereon is the loan principal
balance by total amount (meaning the line of credit deducting the amount of cash
deposit) of use of loans and facility actually under the master contract signed
between creditor and debtor and in the period as mentioned in the contract
deducting amounts repaid, excluding the proceeds of payable except the principal
stipulated in Article 3, such as interest expenses and penalties, etc., but the
guarantee shall still assume the joint liquidated liability.

 

The guarantor agrees that the debtor can recycle the loans under master
contract, and agrees that the debtor can adjust the credit line of all kinds of
loans within the line of credit hereunder, and the guarantor shall assume the
joint guarantee liability.

 

 

 

  

Article 5 Warranty Period

 

The warranty period of this contract is from the effective date of this contract
to 2 years after the maturity date of the debts (including deferred loans) under
master contract.

 

Article 6 Changes of Master Contract

 

The warranty obligations of this contract will not be affected by any changes
(including but not limited to modifying, supplying and deleting etc.) of the
master contract agreed by creditor and debtor except the amount of the loan. If
creditor and debtor agree with delaying to repay the debt, this contract is
still effective.

 

Creditor may transfer its creditor’s right to a third party legally, and
guarantor shall assume the same warranty responsibilities as before.

 

Article 7 Independence of this Guarantee

 

This guarantee is independent of the master contract ,the effectiveness of this
guarantee is not affected if the master contract is invalid completely or
partly. If the master contract is considered as invalid, guarantor assumes joint
security responsibility to the debt resulting from debtor’s returned property or
pay for the damage. Guarantor promises to supervise debtor’s use the loan
(credit), and if debtor changes the purpose of the loan (credit), guarantor
still assumes warranty responsibility.

 

Any tolerance, extension, privilege or delay from creditor to guarantor for
exercising of its rights under this contract does not affect, injure and limit
the rights creditor enjoys according to this contract and laws and regulations,
and cannot be considered as the abdication of the related right according this
contract, and will not affect the obligations of guarantor under this contract.

 

The efficacy of this guarantee will not be affected by any contract, agreement,
and guarantee, and tacit agreement, or dispute.

 

Warranty obligations of guarantor (including the inheritor, assignee and
conservator of guarantor) are continuous, and have no effect on any change of
guarantor and debtor (including but not limited in division, merger,
reorganization, transactions of property right and operational right). If
debtor’s subject qualification ceases to exist before debtor repays all debt to
creditor, or creditor announces its subject qualification ceases to exist within
6 months since debtor repaid all debt result in the foregoing repayment become
invalid, the warranty obligations under this contract are still effective.

 

Article 8 Guaranty

 

Guarantor agrees to assume warranty responsibility by all his property
(including family possessions; since the date of signing this guarantee,
guarantor will not allowed to dispose the above property without Creditor’s
consent, if Creditor thinks it is necessary that the above property can be
guaranteed, mortgaged or pledged, guarantor promise to assist to process above
procedures.

 

 2 

 

  

During the warranty period, guarantor promises that he will not provide
guarantee which exceeds his warranty ability to a third party. If the above
property is insufficient to afford the guarantee responsibility, guarantor
promises to assume repayment responsibility for the insufficient part.

 

If Creditor feels necessary, guarantor agrees to provide the list of all his
assets, and evaluate the assets on the list, guarantor will pay any valuation
fee. Guarantor promises that he enjoys ownership and the right of disposal of
all assets on the list.

 

Article 9 Advanced Guarantee Responsibilities

 

During the warranty period, when any default under master contract or other
situations which is considered as can affect the realization of creditor’s right
by Creditor happen, Creditor can announce the debt immediately due and payable,
and has the right to ask the guarantor to assume security responsibility on the
date announced by Creditor, guarantor agrees to assume the security
responsibility as Creditor requested.

 

Article 10 Receiving Payables

 

Creditor has the right to take payment from guarantor’s account in bank of
Jiangsu for all payables of guarantor in the range of warranty coverage. If the
payment is foreign currency, it will be calculated according to the rate
Creditor announced on the day.

 

Article 11 Other Items

 

1.          During warranty period, Creditor has the right to supervise the
funds and financial condition of guarantor, and guarantor should provide true
information.

 

2.          Guarantor authorizes the Creditor to claim for creditor’s due right,
the money collected should be repaid Creditor to the Creditor as priority.

 

3.          If the loan, which is under the master contract or a specific credit
business of the master contract, is not paid as agreed, or is changed the way of
payment, guarantor shall still assume security responsibility.

 

Article 12 Settlement of Dispute

 

When there is any dispute in performing the contract, both parties should settle
the dispute through negotiations at first, if negotiations cannot reach an
agreement, both parties can apply to the local people’s court of Creditor.

 

During the litigation or arbitration period, the items of this contract which
are not involved in the dispute still should be performed.

 

 3 

 

  

Article 13 Becoming Effective

 

This guarantee comes into force as of being signed by guarantor

 

Article 14 Statements

 

1.          Guarantor knows the business scope and limits of authority of
Creditor.

 

2.          The guarantor has read the contract comprehensively and carefully
and fully understands the master contract entered into between creditor and
debtor, upon the request of guarantor, the creditor has made the terms
interpretation accordingly as for the master contract and the contract
hereunder, and the guarantor is fully aware of and understands all the terms of
the master contract and the contract hereunder, and signed this contract with
willingly. The guarantor is fully aware of the legal consequences for the
conclusion and performance of the master contract and the contract hereunder may
give rise to, and fully confirms the obligations related to this contract.

 

3.          Guarantor has the right to sign this guarantee.

 

4.          Guarantor should give the consent that, Creditor might somehow
authorize other affiliated institution of Jiangsu bank to perform the
obligation. The performing party entitles all the rights and obligations under
this contract and the affiliated credit line contracts, the performing party
reserves the rights to appeal a resolution of dispute if necessary.

 

5.          It should be noticed to Creditor in writing of any changes of
guarantor’s abode, postal address, contact number etc. in 10 days after the
changes happen. It will be considered as if the information has been delivered
if Creditor sends related notices and documents according to the primary address
on file if the guarantor does not provide such notice.

 

6.          If a notary agency mandates enforceable status to this contract,
guarantor agrees to be enforced by the legislative body and gives up the right
of defense.

 

Guarantor (signature): /s/ Dangyu Pan

 

 4 

 